DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/21/2022 amended claims 3 and 12 and added new claims 21-23.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Lockwood in view of Pinchuk from the office action mailed 2/18/2022; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al., US Patent Application Publication No. 2013/0261566 (hereinafter referred to as Lockwood) in view of Pinchuk, US Patent No. 5,736,251 (hereinafter referred to as Pinchuk).    
Regarding claims 1-14, Lockwood discloses medical device coatings, such as coated guidewires and catheters (as recited in claims 1 and 11) (see Abstract) having a "basecoat" of material (base coat as recited in claim 1) between the device material (surface) and a hydrophilic coating.  The basecoat can facilitate formation of a coated layer that includes the hydrophilic polymer, a visualization moiety, and a UV-activatable photogroup.  For example, the basecoat can provide an improved material surface on which the hydrophilic polymer can spread.  The hydrophilic polymer comprises amine-functionalized polyvinylpyrrolidone wherein the amine can be N-(3-aminopropyl) (as recited in claims 1 and 3 and is a secondary amine as recited in claim 7) (Para. [0111] and [0127]).  The basecoat can also provide material to which the UV-activatable groups can covalently bond, by providing a source of abstractable hydrogens in the basecoat material (covalent linking as recited in claim 1 between top coat and base coat).  Exemplary basecoats can be formed from a silane compound (Para. [0041]) wherein the covalent bonding can occur between base coat and top coat as discussed above and between the coating and the surface (as recited in claim 2) (Para. [0009]).  
Lockwood discloses all the limitations discussed above but does not disclose an alkylsilanyl moiety as recited in claim 1.    
Pinchuk discloses lubricious silicone surface modifying treatments and/or coatings, having a thickness of 0.01 microns/10 nm to 20 microns/20000 nm (as recited in claims 8-10), for modifying the frictional or slip surface characteristics of shaped elastomeric articles are provided in surface modifications including a coating or surface modifying composition comprising:
	
    PNG
    media_image1.png
    375
    493
    media_image1.png
    Greyscale

Pinchuk further discloses, the preferred silanes will include those wherein the silane moiety or R group is selected from aliphatic, cycloaliphatic, aromatic and alkyl aromatic groups having less than or equal to 10 carbon atoms. The R groups may be unsubstituted or may be substituted with halogen groups such as chloro, bromo or fluoro groups or may be mixtures of any of the foregoing (reads on the alkylsilanyl moieties of claims 1 and 4-6 as one of the R1or R2 groups of the moiety is bonded to the substrate and reads on claims 12-14) (see Abstract and see Claim 1 of Pinchuk).         

Regarding claims 15-16 and 20-23, see discussion above.  
Regarding claims 17-18, Pinchuk further discloses a silane surface modification and/or coating composition may be applied onto a surface to be treated by any suitable application means, including applying in the form of a solution or dispersion, for example, by spraying, dipping, brushing, rolling and the like or, without the need for solvents, by a vapor phase deposition method. The cross-linkable silane coating compositions may be cured upon standing at temperatures at or above room temperatures, for a time period sufficient to cure them, for example, a period of at least about 5 minutes or more. The new and improved coatings of this invention are cured or crosslinked preferably in the presence of moisture, including either atmospheric moisture or in artificially-controlled high humidity environments (Col. 3/L. 17-32).  
	Regarding claim 19, Pinchuk further discloses that in order to apply a lubricious coating to surfaces that are generally more inert than these types of preferred substrate materials, adhesion can be greatly facilitated by chemically treating such inert surfaces in order to provide hydroxyl groups on or near the surface thereof. Exemplary chemical surface treatments in this regard include such known procedures as chemical etching, surfactant adsorption, coextrusion, actinic radiation, such as plasma discharge, surface oxidation or reduction, and surface grafting with materials such as polyvinyl alcohol, poly(2-hydroxyethyl methacrylate) and the like (Col. 6-7/L. 57-7).  

Response to Arguments
Applicants’ arguments filed 6/21/2022 regarding claims 1-23 have been fully considered but are not persuasive.  
Applicants argue that the combination of references is improper hindsight reconstruction by the examiner and therefore impermissible.  This argument is not persuasive.  “[A]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  In this case, as is discussed above Pinchuk explicitly states that the silicone surface modifying treatments and/or coatings are for modifying the frictional or slip surface characteristics of shaped elastomeric articles which makes the reason to combine the references come from the references themselves and not applicants’ claims.  
Applicants also argue that the combination of references is improper as a person of ordinary skill in the art at the time of the invention would not have combined the references as in so doing it would have destroyed the purpose of Pinchuk.  This argument is not persuasive.  Pinchuk is introduced for its disclosure of a base coat comprising an alkylsilanyl moiety as recited in claim 1.  Pinchuk in column 2, lines 43-47 discloses an object of Pinchuk is to provide a highly cross-linked silane surface treatment capable of forming a lubricious texturized surface including a plurality of raised, hemi-spheroidal, micro-nodules, each having a lubricious cross-linked silane coating thereon wherein the coefficient of friction is dramatically reduced (as indicated in the citation by applicants, column 1, lines 10-16).  The motivation to combine the references once again flows from the reference itself and the motivation to combine is not a simple substitution of one element for another in order to predictable results.        

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771